Case 1:20-bk-11006-VK
  Case  :20-bk-11006-VK Doc 162-1
                          Doc 162 Filed
                                    Filed 09/02/20
                                          09/02/20 Entered
                                                      Entered 09/02/20
                                                              09/02/20 13:28:48
                                                                       13:28:48   Desc
                                                                                  Desc
                            Correct PDF    Page  1 of
                           M ain Docum ent Page 1 of1616


     1 DAVID B.GOLUBCHIK (SBN 185520)
     2 JULIET Y.OH (SBN 211414)
         LEV EN E N EA LE,BEND ER,Y OO & BRILL L.L.P.
     3   10250 Constellation Boulevard,Suite 1700
         LosA ngeles,C alifornia 90067
     4 Telephone:(310)229-1234
       Facsimile:(310)229-1244
     5 Email:DBG@LNBYB.COM;JYO@ LNBYB.COM
     6 AttorneysforChagter11Debtorand
         D ebtor-ln-possesslon
     7

     8
     9                            U NITED STA TES BA NK R U PTC Y CO U RT

    10                             CENT M L DISTRICT O F CA LIFO R N IA

    11                              SA N FERN AN D O VA LLEY D IV ISIO N
    12

    l3

    l4 lnre                                        ) CaseNo.1:20-bk-1l006-VK
                                                   )
    15   LEV INV ESTM EN TS, LLC.,                 ) Chapter11
    l6                                             ) (SubchapterV)
                                 Debtor.           )
    17                                             ) DEBTOR'S SECOND CHAPTER 11
                                                   ) STATUS REPORT; DECLARATION
    18                                             ) OFF DM ITRI LIOUDKOUSM IN
                                                   ) SUPPORT THEREOF
    19                                             )
    2O                                             ) StatusConference:
                                                   ) Date: September17,2019
    2l                                             ) Time: 1:30p.m.
                                                   ) Place: Courtroom û'301''
    22                                             )        21041BurbankBoulevard
                                                   )        W oodland Hills,California91367
    23                                             )
    24                                             )
                                                   )
    25          -                                  )
    26

    27
                                                                            à
    28



                                                      1
Case 1:20-bk-11006-VK        Doc 162-1 Filed 09/02/20 Entered 09/02/20 13:28:48 Desc
  Case :20-bk-11O06-VK         Doc 162 PDF
                                 Correct Filed 09/02/20
                                                Page      Entered 09/02/20 13:28248 Desc
                                                     2 of 16
                                 Main Document        Page 2 of16

     1           TO      T H E H O NO R ABLE V ICTO RIA         S. K AU FM A N , UN IT ED       STA TES
     2   BAN K R UPTC Y JU D G E, TH E SU BCH A PT ER V TR USTEE, TH E O FFIC E O F TH E
     3   UN ITED STATES TR U STEE, A LL SECU RED C RED ITO R S, TW EN TY LA R G EST

     4 UNSECURED CREDITORS,AND ALL PARTIESW HO HAVE REQUESTED SPECIAL
     5   NO TIC E IN TH IS CA SE :
     6           Lev lnvestm ents, LLC , the debtor and debtor-in-possession in the above-captioned

     7 chapter 11 bankruptcy case (the tEDebtor''),hereby files this second status report (tdstatus
     8 Report'')in advanceofthecontinued chapter 11statusconferencescheduled on September17,
     9   2020.           .
    10                                                  1.
    11                       BA C K G R O UN D AN D PO ST-PETITIO N O PER ATIO N S
    l2           The Debtor com m enced this bankruptcy case by filing a V oluntary Petition for relief

    13 under chapter 11 of the Banknzptcy Code and elected subchapter V on June l,2020 (the
    14 ûtpetition Date''). Since the Petition Date,the Debtor hasmanaged its tinancialaffairs and
    15   operated its bankruptcy estate as a debtor in possession pursuantto Sections 1107 and 1108 of
    16 the Bankruptcy Code.
    17           The D ebtor is a hard m oney lender w hose debts are secured by real properties. W hen
    18 necessary,the Debtor proceeds w ith foreclosures and sale ofpropertiesw hich serve as collateral
    19   forits loans.
   20            A softhe Petition D ate,the D ebtorhad two prim ary assets. First,the D ebtoristhe holder

   21 and beneficiary ofadeed oftrust(theûtcoachellaDeed'')recordedagainstrealproperty(vacant
   22 land)located in Coachella,California (APN 697-330-002-4)(the ûkcoachellaProperty''),which
   23 isownedbyCoachellaVineyardLuxuryRV Park,LLC (ldcoachellaVineyard'').TheCoachella
   24    Deed secures Coachella Vineyard's obligations to repay a loan provided by the Debtor in the
   25 principalsum of$2,000,000. The currentbalanceofthe loan secured by the Coachella Property
   26 is in excess of $2,500,000. Pre-petition, the Debtor foreclosed on the Coachella Property.
   27    Learning thatthe foreclosure by the foreclosure trustee waseffectuated im properly,the Debtor
   28



                                                        2
Case 1:20-bk-11006-VK
  C ase  :20-bk-11006-V KDoc 162-1
                           Doc 162 Filed
                                     Filed 09/02/20
                                           09/02/20 Entered
                                                       Entered 09/02/20
                                                               09/02/20 13:28:48
                                                                        13:28:48 Desc
                                                                                 Desc
                             Correct PDF    Page  3 of
                            M ain Docum ent Page 3 of1616


     1 rescinded its trustee'sdeed upon foreclosure and hasrenew ed itsforeclosure efforts. The D ebtor
     2   believes thatthe Coachella Property hasa value in excessofthe debtow ed to the D ebtorand that
     3 theobligation secured by theCoachella Deed willeitherberepaid in fullatthe foreclosure sale
     4 orthe Debtorw illforeclose on the Coachella Property and,thereafter,sellit.
     5          The Debtor'ssecond prim ary assetistheresidentialrealproperty located at13854 Albers

     6 Street,Shennan Oaks,California91401-5811EAPN 2247-013-0011(thekiAlbersPropertv'').
     7                                                  II.

     8                 CO M PLIAN CE A N D O T H ER A DM IN ISTM TIV E M A TTER S
     9          The D ebtortim ely filed itsbankruptcy schedules and Statem entofFinancialA ffairs,and
    10 subsequently filed am endm ents to Schedule F and the ListofCreditorsW ho Have the 20 Largest
    11   U nsecured Claim s And A re N ot lnsiders. The Debtor also tim ely filed its 7-D ay Package w ith
    12 the Oftice ofthe United StatesTrustee,and subsequently filed three supplem ents thereto. The

    l3 Debtorbelievesthatitisin compliancewithal1applicablerequirementsunder11U.S.C.jj521,
    14   1ll6,and 1187.

    l5          TheDebtorappearedàttheSection 341(a)meeting ofcreditorsconducted in itscaseon
    l6   June 23,2020.                                                                                       '
    17          Shortly after the Petition D ate, the D ebtor opened its debtor-in-possession general

    18 operatingbank accountatlstCentury Bank (theûûDIP Accounf').A1lofthefundscontainedin
    l9 the Debtor'spre-petition bank accountsasofthe Petition Date,in the totalsum of$49,484.10,
    2O   have been deposited into the D ebtor'sD lP A ccount. Follow ing the Petition D ate,the D ebtorhas

    21 not generated any incom e and has not received any m onies other than a $250,000 Court-
    22 approved settlementpaymentreceived from Certain UnderwritersofLloyd's ofLondon (the
    23 çlsettlementPavment''). The Debtorpaid the sum of$75,000 from the SettlementPaymentto
    24 NoddLaw Group(theDebtor'sCourt-approvedspeciallitigation counsel),which sum represents
    25 the 30% contingency feethatwasapproved by the Court. Otherthan the foregoing paym entto
    26 N odd Law Group,the D ebtorhas notm ade any disbursem ents follow ing the Petition Date.

    27

    28



                                                         3
Case 1:20-bk-11006-VK
  Case   :20-bk-11006-VK Doc 162-1
                           Doc 162 Filed
                                     Filed 09/02/20
                                           09/02/20 Entered
                                                       Entered 09/02/20
                                                               09/02/20 13:28:48
                                                                        13:28:48           Desc
                                                                                           Desc
                             Correct PDF    Page  4 of
                            Main Docum ent Page 4 Of16 16


     l          The D ebtor has obtained an extension to file its 2019 incom e tax return,and intends to
     2   tile such incom e tax return by the extended deadline ofOctober 15,2020.
     3          The D ebtor has paid the secured property taxes due for the A lbers Property and is
     4 therefore currenton the paym entofsuch property taxes.
     5                                                111.
     6                             EM PLO Y M EN T O F PR O FE SSION A LS
     7          On June 10, 2020, the D ebtor tiled an application seeking to em ploy Levene, N eale,

     8 Bender, Yoo & Brill L.L.P. (iVLNBYBD') as its bankruptcy counsel. Objections to such
     9 application weretiled by SandsLaw Group,APLC (*tsandsLaw'')and M ariyaAyzenberg and
    10 M ikeKemel(together,thet'KemelParties''). Atahearing held on August27,2020,theCourt
    11 oven-uledtheobjeetionstiledby SandsLaw and theKemelParties,and approved the Debtor's
    12   application to em ploy LN BY B as bankruptcy counsel. A w ritten order approving LN BY B'S
    13 em ploym enthasbeen lodged w ith the Court.
    14          On June 19,2020,the Debtortiled an application seeking to employ Nodd Law Group as

    15 itsspeciallitigation counsel. Objectionsto such application were tiled by SandsLaw and the
    16 KemelParties. Atahearingheld on July 16,2020,the Courtovenuled theobjectionstiled by
    17   Sands Law and the Kem elParties,and approved the D ebtor's application to em ploy N odd Law
    l8   Group asspeciallitigation counsel. A written orderapproving Nodd Law Group'semployment
    19 w asentered by the Courton July 29,2020.
    2O          O n A ugust 7,2020,the Debtor filed an application seeking to em ploy C entral Realty

    2l Advisorsand FairRealty lnc.(together,the t'Proposed Brokers'')asthe Debtor'sexclusiveco-
    22   listing real estate brokers w ith respect to the m arketing and sale of the Albers Property. A n

    23 objectionto such applicationwasfiledby SandsLaw. Thehearing ontheDebtor'sapplication
    24 to employtheProposed BrokersissetforSeptem ber10,2020.
    25   ///
    26   ///
    27   ///
    28



                                                        4
    Case
     Case1:20-bk-11006-VK
            :20-bk-11006-VK Doc
                             Doc162-1
                                  162 FiFiled 09/02/20
                                          led 09/      Entered
                                                 02/20 Ent     09/02/20
                                                          ered 09/      13:28:48
                                                                  02/20 13:      Desc
                                                                           28:48 Desc
                                Correct PDF Page 5 of 16
                                  M ain Docum ent      Page 5 Of16

        1                                                IV .

        2                                             CLA IM S
        3          Atthe outset ofthe Debtor's bankruptcy case,a claim s bar date ofAugust 10,2020

        4 ('kclaimsBarDate'')wasestablished asthedeadline forallcreditors(otherthan governmental
        5 units)totileaproofofclaim intheDebtor'scase.
        6          The Debtor has begun evaluating the proofs of claim that have been filed in its

        7 bankruptcy caseto determinewhich claimsareobjectionable. On August10,2020,theDebtor
        8   filed m otions to disallow the proofs of claim tiled by Sands Law, M ike Kem el, M ariya
.       9 Ayzenberg,andKevin Moda(collectively,thekiMotionstoDisallow Claims''). Thehearingson
       10   theM otionsto Disallow Claim sare setfor September 10,2020. Sands Law,M ike Kem el,and
       11 M ariya A yzenberg have tiled oppositions to the D ebtor's m otions to disallow their respective
       12   proofs ofclaim ,butKevin M oda has notfiled an opposition to the Debtor's m otion to disallow

       13 M r.M oda'sproofofclaim.TheDebtoranticipatesthatitwillbetiling objectionsto anumber
       l4 ofotherproofsofclaim filed in itscase. The Debtor'scurrentanalysisofa11scheduled and filed
       15 claim sin itscase isattached asExhibitddA''to the Declaration ofDm itriLioudkouskiannexed

       16 hereto.
       17                                                V.
       l8                                 PLA N O F R EO R G AN IZATIO N
       l9          On A ugust28,2020,the D ebtortiled the D ebtor '
                                                                  s Chapter ll,Subchapter V Plan,Dated

       2O August 28, 2020 gDoc.No. 1561 (the t1P1an''). The proposed Plan includes the following
       2 l com ponentsto ensure m axim um paym enton accountofallowed d aim s:
       22          1.     OntheEffectiveDate,LDlVentures,LLC (;$LD1''),an insideroftheDebtor,will
       23 provideaeash loan in thesum of$700,000 to the Debtorand itsestate,which ftmdswillbeusedto
       24 pay $722,675 to Sensible Consulting & M anagement,LLC (dtsensible'),which holds a tirst
       25 priority lien against the Albers Property,on account of the undisputed portion of Sensible's
       26 secured claim,which iscalculated asfollows:

       27                 Asserted PrincipalAmount              -    $1,257,675
       28                 LessRefund To Sensible                -    <$235,000>



                                                          5
Case 1:20-bk-11006-VK
  Case  :20-bk-110O6-VK Doc
                         Doc162-1
                              162 Filed   09/02/20
                                    Filed 09/02/20 Entered    09/02/20
                                                      Entered 09/02/20 13:28:48
                                                                       13:28:48              Desc
                                                                                             Desc
                            Correct PDF    Page  6 of
                           M ain Docum ent Page 6 of1616


     l                  LessM ing Zhu,LLC secured claim -           <$300.000>
                        Am ountto bepaid                            $722,675
     2

     3 LD1's$700,000 loan and lien willbejuniorin priorityto existingliensand willbearinterestat
     4   8% per annum,which is substantially less than the currentinterestrate asserted by Sensible,
     5   thereby benefitting the Debtor'sestate and creditors.
     6          2.      LD1willagree to subordinate itsgeneralunsecured claim againstthe Debtor,in
     7 the amountof$2,800,000,to al1otherallowed generalunsecured claim sagainstthe Debtorand
     8   its estate. Based on the foregoing,the totalallowed amount ofgeneralunsecured claim s is

     9 estim ated by theDebtorto belessthan $500,000.
   10           3.      The D ebtor w illcontinue w ith its efforts to sellthe A lbers Property,w hich the
    11 Debtorbelieves has a m arketvalue of approximately $3,000,000. Based on the equity in the
   l2 Albers Property,which is estimated to be approximately $l,500,000,and withouttaking into
   l3    accountthe CoachellaProperty,theDebtorbelievesthatthere willbe suffcientfundsto pay all
    14 allow ed claim s in 1 11. W hile the am ountof asserted claim s is substantially higher,the Debtor
    15 believes that certain of the asserted claim s w ill be reduced or elim inated in their entirety.
    16 N evertheless,the Plan provides forpaym entofal1such claim sup to the value ofestate assets.
    17          4.      The D ebtor intendsto proceed w ith foreclosure ofthe Coachella Property and to
    18 use the proceedsofthe sale ofthe Coachella Property to pay allowed claim s,to the extentsuch
    19 allow ed claim srem ain unpaid.
    20           5.     The Debtor shallalso proceed with other potentialand/or pending estate claim s
    2l   and willpursue such additionalestate claim s and causesofaetion asm ay be appropriate.
    22   ///
    23   ///
    24   ///

    2 5 ///
    2 6 ///
    27   ///
    28



                                                         6
Case 1:20-bk-11006-VK    Doc 162-1 Filed 09/02/20 Entered 09/02/20 13:28:48             Desc
  Case :2O-bk-11OO6-VK     Doc 162 PDF
                             Correct Filed 09/
                                             02/20
                                            Page 7 of Ent
                                                      16 ered 09/02/20 13:28:48         Desc
                             Main Docum ent       Page 7 of16

    l         The Debtor has not yet requested or set hearing dates for the Courtto consider approval

    2   and/orcontirm ation ofthePlan.
    3   Dated: Septem ber2 2020                   LEV INV ESTM ENTS,LLC
                          ,




    5

    6                                             By:
    7                                                    DA VID B.GO LU BCH IK
                                                         JU LIET Y .O H
    8                                                    LEV EN E,N EA LE,BEN D ER,Y O O
                                                            & BRILL L.L.P.
    9                                                    Attonw ys forD ebtorand
                                                         Debtor-in-possession
   10
   l1

   12

   l3

   l4

   15

   l6

   17

   l8

   19

   20

   2l
   22

   23

   24

   25

   26

   27

   28



                                                     7
Case 1:20-bk-11006-VK
  Case  :20-bk-11006-VK Doc 162-1
                          Doc 162 Filed
                                    Filed 09/02/20
                                          09/02/20 Entered
                                                      Entered 09/02/20
                                                              09/02/20 13:28:48
                                                                       13:28:48              Desc
                                                                                             Desc
                            Correct PDF    Page  8 of
                           Main Docum ent Page 8 of16 16


     1                          D ECLA R ATIO N O F D M ITR ILIO U D K O U SK I
     2          1,Dm itriLioudkouski,hereby declare asfollow s:
     3          1.      lam over l8 years ofage. Iam the M anager ofLev lnvestm ents,LLC,the debtor

     4 and debtor-in-possession herein (the 'tDebtor''),and Iam therefore familiarwith the financial
     5   affairsofthe D ebtor. lhave personalknow ledge ofthe factssetforth below and,ifcalled to testify
     6   asa w itness,lcould and w ould com petently testify thereto
     7          2.      1 have access to the Debtor's books and records. A s the M anager ofthe D ebtor,I
     8   am fam iliar w ith the history,operations and tinancial condition of the D ebtor. The records and
     9   docum ents referred to in this D eclaration constitute wlitings taken,m ade,or m aintained in the
    10   regularorordinary course ofthe D ebtor'sbusiness atornearthe tim e ofact,condition oreventto
    11   which they relate by persons em ployed by the D ebtorw ho had a business duty to the D ebtor to
    12   accurately and com pletely take,m ake,and m aintain such records and docum ents. The statem ents
    13   set forth in this declaration are based upon m y ow n personalknowledge and m y review of the
    l4   Debtor'sbooksand records.
    15          3.      lm akethisdeclaration in supportofthe Debtor's second stat'usreport(the 'istat'
                                                                                                      us
    16 Report'')towhich thisdeclaration isattached.A1lcapitalizedtermsnotspecitically defnedherein
    l7   shallhavethem eanings ascribed to them in the StatusReport.
    18          4.      lhave reviewed the Status Reportand believe thatthe factsand statem entssetforth
    19 in the StatusReportare true and accurate to the bestofm y knowledge.
    20          5.      The Debtor com m enced this bankruptcy case by filing a Voluntary Petition for

    21 reliefunderchapter 11ofthe Bankruptcy Code and elected subchapterV on June l,2020 (the
    22 'tPetitionDate'').SincethePetitionDate,theDebtorhasmanaged'itstinancialaffairsandoperated
    23   itsbankruptcy estate asa debtorin possession.
    24          6.      The Debtor is a hard m oney lender whose debts are secured by realproperties.
    2 5 W hen necessary, the D ebtor proceeds with foreclosures and sale of properties which selwe as

    2 6 collateralforitsloans.
    27          7.      As ofthe Petition D ate,the D ebtorhad two prim ary assets. First,the Debtor is the

    28



                                                          8
Case 1:20-bk-11006-VK
  Case   :2O-bk-11006-VKDoc 162-1
                          Doc 162 Filed
                                    Filed 09/02/20
                                          09/02/20 Entered
                                                      Entered 09/02/20
                                                              09/02/20 13:28:48
                                                                       13:28:48             Desc
                                                                                            Desc
                            Correct PDF    Page  9 of
                           Main Document Page 9 of16  16


     l holder and beneticiary of a deed oftrust(the tûcoaehella Deed'')recorded againstrealproperty
     2 (vacantland)located in Coachella,Califomia (APN 697-330-002-41(the tçcoachellaPropertv''),
     3 which isowned by Coachella Vineyard Luxury RV Park,LLC (kkcoachella Vinevard''). The
     4 Coachella D eed secures Coachella V ineyard's obligations to repay a loan provided by the D ebtor
     5 in the principalsum of $2,000,000. The currentbalance ofthe loan secured by the Coachella
     6 Property isin excessof$2,500,000.Pre-petition,the Debtorforeclosed ontheCoachellaProperty.
     7 Leam ing thatthe foreclosure by the foreclosure trustee was effectuated improperly,the Debtor
     8 rescinded its trustee's deed upon foreclosure and hasrenew ed itsforeclosure efforts. 1believe that
     9 the CoachellaPropertyhasavaluein excessofthe debtowed totheDebtorand thatthe obligation
    l0   secured bytheCoachellaDeedwilleitherberepaidin fullattheforeclosure saleorthe Debtorwill
    11 foreclose on theCoachella Property and,thereafter,sellit.
    12          8.     The Debtor's second prim ary assetisthe residentialrealproperty located at 13854

    13 Albers Street, Shennan Oaks, Califomia 91401-5811 (APN 2247-013-001) (the d'Albers
    14 Propertv'').
    l5          9.     The D ebtor tim ely tiled its bankruptcy schedules and Statem ent of Financial
    16   Affairs,and subsequently filed am endm entsto ScheduleF and theListofCreditorsW ho Havethe
    17   20 Largest Unsecured Claim s And Are Not lnsiders. The Debtor also tim ely filed its 7-Day
    18 Package w ith the O ftice ofthe U nited States Trustee, and subsequently tiled three supplem ents
    19 thereto. To the best of m y know ledge, l believe that the D ebtor is in com pliance with a11
    2O   applicable requirem ents underthe B ankruptcy Code.

    21          10.     1appeared telephonically,onbehalfoftheDebtor,atthe Debtor'sSection 341(a)
    22   m eeting ofcreditors conducted on June 23,2020.
    23          11.     Shortly after the Petition Date,the D ebtor opened its debtor-in-possession general

    24 operatingbankaccountatlstCenturyBank(thetûDIPAccounf').A1lofthefundscontainedinthe
    25 Debtor'spre-petition bank accountsasofthe Petition Date,in thetotalsum of$49,484.10,have
    26   been deposited into theDebtor'sDIP Account.
    27          12.     Following the Petition Date,the Debtorhasnotgenerated any income and hasnot

    28



                                                         9
Case 1:20-bk-11006-VK
  Case   :2O-bk-110O6-VKDoc 162-1
                          Doc 162 Filed
                                     Filed 09/02/20
                                           09/02/20 Entered
                                                      Entered 09/02/20
                                                              09/02/20 13:28:48
                                                                       13:28:48                 Desc
                                                                                                Desc
                            Correct PDF     Page 10 of
                           Main Document Page 10 of16  16


     1 received any m onies other than a $250,000 Court-approved settlem entpayment received from
     2 CertainUnderwritersofLloyd'sofLondon(the'tsettlementPavmenf').TheDebtorpaidthesum
     3 of$75,000from theSettlementPaymenttoNoddLaw Group(theDebtor'sCourt-approvedspecial
     4 litigationcounsel),whichsum representsthe30% contingencyfeethatwasapprovedbytheCourt.
     5   Other than the foregoing paym ent to N odd Law G roup, the Debtor has not m ade any
     6 disbursem ents follow ing the Petition D ate.
     7          13.     The Debtorhas obtained an extension to tile its2019 incom e tax ret-um ,and intends
     8   to file such incom e tax retum by the extended deadline ofOctober 15,2020.
     9          14.     The D ebtorhas paid the secured property taxes due forthe A lbers Property and is
    10 therefore currenton the paym entofsuch property taxes.
    11          15.     The D ebtor has begun evaluating the proofs of claim that have been tiled in its

    l2 bankruptcycasetodeterminewhich claimsareobjectionable.
    l3          16.     O n August 10,2020,the D ebtor tiled m otions to disallow the proofs ofclaim filed

    l4 by SandsLaw,M ikeKemel,M ariyaAyzenberg,and Kevin M oda(collectively,theéiMotionsto
    15 Disallow Claims'').Iam advisedandbelievethatthehearingsontheMotionstoDisallow Claims
    16 are set for Septem ber 10, 2020. l am advised and believe that Sands Law ,M ike K em el, and
    17 M ariya Ayzenberg have filed oppositions to the Debtor's m otions to disallow their respective
    18 proofsofclaim ,butKevin M oda hasnottiled an opposition to the D ebtor'sm otion to disallow M r.
    l9 M oda's proofofclaim !
    20          17.     1anticipatethattheDebtorwillbetilingobjectionsto anumberofotherproofsof
    21   claim tiled in its case. The D ebtor's currentanalysis ofa1lscheduled and tiled'claim s in itscase is

    22   attached asExhibitç$A ''hereto.
    23   ///

    24   ///
    2 5 ///
    2 6 ///
    2 7 ///
    28



                                                          10
Case
  cas1:20-bk-11006-VK
        1:20-bk-11006-VKDoc 162-1
                          b6c 1d2 Filed
                                     Flled09/02/20
                                          09/02/20 Entered
                                                   Entered09/02/20
                                                           09/02/2b 13:28:48
                                                                    13:24:48 Desc
                                                                             Uesc                 '
                            Correct PDF Page 11 of 16
    2 DatedWpzgz/x/28,202         ' tY    peR e s            k#fto comm nentsoftheprom sed Plan set
    3   forth in the StatusRepoh istrue and acctmate.

    4          IdeclareandverifytmderpenaltyofperjurytmderthelawsoftheUnitedSotesofAmerica
    5 thattheforegoing istrueand correctto thebestofm y knowledge.
    6          Executed this2nd day ofSeptem ber,2020,atBeverly Hills,Califom ia.
    7

    8

    9                                       D                                 w
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26
   27

   28



                                                        11
Case 1:20-bk-11006-VK
  Case  :2O-bk-110O6-VK Doc 162-1
                          Doc 162 Filed
                                     Filed 09/02/20
                                           09/02/20 Entered
                                                      Entered 09/02/20
                                                              09/02/20 13:28:48
                                                                       13:28:48   Desc
                                                                                  Desc
                            Correct PDF     Page 12 of
                          M ain Docum ent Page 12 of16 16


     l

     2

     3

     4

     5

     6
                                     E X H IB IT ttA 99
     7

     8
                                       gclaim sAnalysisj
     9

    10

    11

    12

    13

    14

    15

    16

    17

    l8

    19

    2O

    21

    22

    23

    24

    25

    26

    27

    28



                                                 12
           Case 1:20-bk-11006-VK  Doc
                            Case 1:   162-1
                                  20-bk-11006-Filed
                                               VK 09/02/20
                                                    Doc 162 Entered
                                                            Filed 09/09/02/20
                                                                     02/20 Ent13:28:48  Desc
                                                                                ered 09/02/20 13:28:48
                                      Correct PDF Page 13 of 16
                                                                                    MiilBbY efts,Lt#ajbirl.
                                                                                                          F dfrj.6

                                                    ProofsofCl
                                                             aim                                           ScheduledClaims                    Obj?        Maxlmum Al
                                                                                                                                                                   lowe Cl.
                               Claim Date Claim                                                       Sch.D        Sch.E         Sch.F
            Name                No.     Filed       Secured       Priori
                                                                       ty    Unsecured C/U/D (Secured)             (Priori
                                                                                                                         ty) (Unsecured)              Secured       Pri
                                                                                                                                                                      ority      I

Maria A enber                   9       8/6/2020     35,000.00                                                                                Yes      35,000.00
LosAn elesCoun TaxCollecto      3      6/25/2020     58,203.26                                        18,000.00                                        58,203.26

FR,LLC                          5      7/18/2020    195,621.39                               U/D                                      Unk Yes         195,621.39
Min Zhou                        4       7/3/2020    286,291.67                              C/U/D          0.00                           Yes         286,291.67

Sensible Consu:in & M mtInc     12     8/10/2020 1,586,286.14                               U/D     1,047,675.00                              Yes    1.586,286.14   .

Franchise TaxBoard              1      6/12/2020                    800.00      4,017.12                                0-00                                            800.00

CoachellaVineyardLuxuryRV
ParkLLC                         16     8/10/2020                             3,500,000.00                                                     Yes                                :
G&B Law,LLP                     6      7/28/2020                                23,535.81                                             Unk

GA&TV Inc.                      15     8/10/2020                              500,000.00                                                      Yes
Greenda Ca italLLC                                                                                                              300,000,00
InternalRevenue Service                                                                                                 0.00
JeffNodd,Es .                                                                        '       U                                        Unk

Kevin Moda                      11      8/7/2020                               13,314.40                                                      Yes
Landmark Land,LLC*                                                                           U                                    50,000.00
LDIVentures,LLC*                                                                                                               2,800,000.00                                      :

LisitsaLaw,Inc.                  7      8/4/2020                              139,266.89                                                      Yes
MGFDevelo in ,înc.                                                                                                                6,900.11

MichaelLeizerovitz              13     8/10/2020                             1,316,441.36                                                     Yes                                '

MichaelMasinovsk                10      8/7/2020                              661,200.00 U                                      228,860.00 Yes

Mike Kemel                      8       8/4/2020                               24,500.00                                                      Yes
RealPro ert Trustee,Inc,                                                                     D                                        Unk

Ruvin Fe enber                  14     8/10/2020                              430,000.00                                                      Yes                                .
The Sands Law Group,APLC         2     6/12/2020                               10,500.01                                                      Yes

                      TOTAL:                       2,161,402.46     800.00   6,622,775.59           1,065,675.00        0.00 3,385,760.11            2,161,402.46       800.00 ,
Case  1:20-bk-11006-VK
  C ase  1:20-bk-11006-V KDoc 162-1
                            Doc  162 Filed
                                       Filed 09/02/20
                                             09/02/20 Entered
                                                        Entered 09/02/20
                                                                09/02/20 13:28:48
                                                                         13:28:48                                Desc
                                                                                                                 Desc
                              Correct PDF     Page 14 of
                             M ain Docum ent Page 14 of1616
                                    PRO O F O F SERVIC E O F DO CUM ENT
     1 I
          am overthe age of18 and nota padyto this bankruptcy case oradversary proceeding. M y business
     2 addressis:10250ConstellationBoulevard,Suite 1700,LosAngeles,CA 90067
     3 A true and correctcopy ofthe foregoing documententitled DEBTOR'S SECOND CHAPTER 11
         STATUS REPORT;DECLARATION OF DMITRILIOUDKOUSKIIN SUPPORT THEREOF willbe
     4 served orwasserved(a)onthejudge inchambersintheform and mannerrequired byLBR 5005-2(d);
       and (b)inthemannerstated below:
     5 1 TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
          .

       controlling GeneralOrders and LBR,the foregoing documentwillbe served by the courtvia NEF and
     6 hyperlink to the document. On Septem ber 2,2020,Ichecked the CM/ECF docketforthis bankruptcy
       case or adversary proceeding and determined that the following persons are on the Electronic Mail
     7 NoticeListto receiveNEFtransmissi
                                       onattheemailaddressesstated below:
     8        *   Lisa D Angelo Iangelo@ murchisonlaw.com,cthomas@ murchisonlawacom
              *   Richard T Baum rickbaum@ hotmail.com,rickbaum@ ecf.inforuptcyacom
     9        *   Katherine Bunker kate.bunker@ usdoj.goy
              *   John Burgee jburgee@ bandalaw.net
    10        .   caroline Renee Djang (TR) caroline.djang@ bbklaw.com,
                  Clgo@ ecfcbis.comisansanee.wells@ bbklaw.comilesley.vaquerano@ bbklaw.comiwilma.e
    11            scalante@ bbklaw.com
              *   James R Felton jfelton@ gblawllp.com,pstruntz@ gblawllp.com
    12        *   David B Golubchik dbg@ lnbyb.com,stephanie@ lnbyb.com
              *   JulietY Oh jyo@ lnbrb.com,jyo@ lnbrb.com
    13        .   Thomas D Sands thomas@thesandslawgroup.com,thomas@ thesandslawgroup.com
              *   MichaelShemtoub michael@ lexingtonlg.com
    14        .   DavidA Tilem davidtilem@ tilemlaw.com,
                  DavidTilem@ ecfainforuptcy.comijoanfidelson@ tilemlaw.comiloanFidelson@ ecf.inforuptc
    15            y.comiDianachau@tilemlaw.com
              *   United StatesTrustee (SV) ustpregionl6.wh.ecf@ usdoj.gov
    16
         2. SERVED BY UNITED STATES MAIL:On Septem ber2,2020,Iserved the following persons and/or
    17 entitiesattheIastknownaddressesinthisbankruptcycaseoradversaryproceedingbyplacingatrue
         and correctcopy thereofin a sealed envelope in the United States mail,firstclass,postage prepaid,and
    18 addressedasfollows.Listingthejudge hereconstitutesa declarationthatmailingtothejudgewillbe
         com pleted no Iaterthan 24 hoursafterthe docum entis filed.
    19                                                              Z
                                                                        Service information continued on attached page
    20
         3. SERVED BY PERSO NA L D ELIVERY,O VERNIG HT M A IL,FACSIM ILE TRA NSM ISSIO N O R
    21 EMAIL (state methodforeachpersonorentityserved):Pursuantto F.R.Ci
                                                                       V.P.5and/orcontrollingLBR,
         on Septem ber2,2020,Iserved the following persons and/orentitiesby personaldelivery,overnight
    22 mailservice,or(forthosewhoconsentedinwritingtosuchservicemethod),byfacsimil   e transmission
       and/oremailasfollows.Listingthejudge hereconstitutesa declarationthatpersonaldeliveryon,or
    23 overnightmailto,thejudgewillbe completednoIaterthan24 hoursafterthedocumentisfiled.
   24 None.
    25 Ideclareunderpenaltyofperjuryunderthelawsofthe United StatesofAmericathatthe foregoing is
         true and correct.
    26    September2,2020                  Stephanie Reichert                     Ys/stephanie Reichert
    27    Date                             TypeName                               Signature

    28

          Thisform i
                   s mandatory.Ithas been approved foruse bythe Uni
                                                                  ted States BankruptcyCourtforthe CentralDistrictofCaliforni
                                                                                                                            a.
         June2o12                                                            F 9013-3.1.PRO O F.SERVIC E
          Case
           Case1:20-bk-11006-VK
                 1:2O-bk-11OO6-VK Doc
                                   Doc162-1
                                        162 FiFiled 09/02/20
                                                led 09/      Entered
                                                       02/20 Ent     09/02/20
                                                                ered 09/      13:28:48
                                                                        02/20 13:      Desc
                                                                                 28:48 Desc
                                      Correct PDF Page 15 of 16
LabelXatrizforlncalneticinq         KavijnvDg
                                           esmcen
                                                tjmt
                                                  s,j!t Page15of16              LisitsatawëInc.
9973-1                               13251 àlbers Street                        Lisitsa Law, Tnc.
taze 1:2û-bk-11ûû6-VK                Shermnn oaks, 2: 91101-5211                5155 kilshire Blvdw Suite 9û1
Central District :f California                                                  L:s ângelesp Câ 99936-1276
san Fernande Valley
Fri lug 28 12:17:19 ?DT 2026
                                     Coachella Vineyard Luzury RV Park îlC      Fk, LLC
                                     12325 Demine Street                        c/n Michael Shemtoub,lsq.
                                     Tarzana, Câ 91335-7921                     1929 @ilshire Blvdw suite :û2
                                                                                Lns lôçeles,Câ 91119-3221


Franchise Taz Bôard                  G1B Law, LLP                               Gâ1r7 Tnc.
szecial ?rocednres                   âttn: James R.Felton                       12325Donino stzeet
?0B 2952                             16ûûû Ventura Blvd.,snite lûûû             Tarzana, Câ 91335-7921
sacramentô, Câ 95212-2952            Escinô, Cl 91136-2762


Greenday 2a?tta1 îLt                 (p):KTZRN1t REVE:VE SERVICE                Jeff Kndd, Esq.
1616 @ 212th St                      CEKTRàLTZED IXSQLVEKCY OPERàTTO'!          15259 Ventnr: Blvd
Terrance, Cà 90591-3261              PQ BQX 7316                                Eôcine, Cà 91193-3261
                                     ?E:LàD;t?n:à ?à 19191-7216


tD1 Ventures, LLC                    (p)LQSAKGEL:!CODKTY:771:72::â:z TAXCOLLI   Landmazk Land, :Lt
123 : ?alm dr                        ATTN RIRKRDPTCY VKTT                       àttn àlex Pclnvinchik
Beverly Hills, Cà 90219-3971         PQ B0X 5l11û                               26û Via De L& paz, scite E-1
                                     tQSASGELESCà 9ûû5l-û11û                    ?acific Palisades, 2: 99272-3668


Lisitsa Law, Inc.                    :GF Develeping, lnc.                       Maria lyzenberg
9197 %ilshire Blvdw Suite l5û        23679 CalabasasRd.#771                     C/0HichaelShemtnub,Esq.
Beverly Eills, Cà 99219-5535         Calabasas, Cà 91392-1592                   1929 Kilshire Blvd.Suite 7û2
                                                                                Lôslngeles,Cà 99919-3821


Xichael Leizernvitz                  Michael Xasinovsky                         Mich&el Masinevsky
15 Via Monarca st.                   21,19 Eatnn Place                          c/cxztthewà.îesnick
zana ?oint, Câ 92629-1082            Cvpertinn, Cà 95911-1122                   Lesnick ?rince 1rappas LL?
                                                                                315 @.xinth $t., suite 7û5
                                                                                Lcsângeles,Cà 99915-1212

Ming zhou                            Ming :hu, tLC                              (p)RR1LPROPERTY TRDITE: I<C
Thomas Krantz, isq.                  zIzTimothy Krantz,Esq.                     ATTK MIKZ VRMRL
2982 Michels:n zrive, suite 212      2982MichelsonDrive, #212                   P0 BûX 11û61
:rvine, Cà 92612-1213                Irvine, Câ 92612-1213                      9:7ERLï Z:LLS Câ 99299-3961


Ruvin Feygenberç                     sensihle Consulting I xçmt Inc             Themas Sandy, 'sq.
17777 Ventnra Bonlevari,Snite 21û    c/: John BvrgeeEsq.                        The sands Law Grnup,A?LC
Encinc, Cà 91316-3718                29511 Ventcra Boulevard? Suite 262         2û5 Snuth Broadway, snite 9û3
                                     :iidland Hills, Cà 91361-6119              teszngeley,Cz 3û111-Jf1l


                                     7nited StatesTrustee (s7)                  CarnlineAeneeDjaôç (TR)
                                     915 ïilshire Blvd, suite 1259              121û1 7:n Karnan âvew svite lûûû
                                     L:sàôgtles,Cà 99917-3569                   Irvine,Cà 92612-9161
          Case 1:20-bk-11006-VK
            case 1:2O-bk-11O06-VK Doc
                                   Doc162-1
                                        162 Filed
                                               Filed 09/02/20
                                                     09/02/20 Entered
                                                              Entered 09/02/20
                                                                      09/02/20 13:28:48
                                                                               13:28:48   Desc
                                                                                          Desc
                                      Correct PDF Page 16 of 16
                                     Mii
                                       ahiDszfsiument Page16Of16
                                      5155 @ilshire Blvdw Suite 9û1
                                      Lns àngeles, CA 99036-1276



Mariya àyzenberç
1923 Lindley âvenne
Tarzana, Câ 91356-1319
